PER CURIAM
Previously, we dismissed this appeal on the ground that the judgment appealed from was not final under ORCP 67B. Pearce v. Glass, 69 Or App 14, 683 P2d 569 (1984). After the effective date of the decision, appellants moved the trial court to amend the judgment to conform to ORCP 67B. The trial judge denied the motion, because he disagreed with our previous determination that the original judgment was not final. Caught in the middle, appellants now move for reinstatement of this appeal.
Appellants’ motion for reinstatement is denied. Our dismissal of this appeal was correct. We do not dispute that the trial judge intended the judgment to be final. However, it is not final. It did not finally dispose of plaintiff Moore’s claim, and having not done that, neither did it, “contain an ‘express direction for the entry of judgment’ and thus does not track the language of ORCP 67B.” (Emphasis supplied.) Hale v. County of Multnomah, 298 Or 141, 144-45, 689 P2d 1290 (1984). It must, therefore, be corrected before this appeal can proceed. See May v. Josephine Memorial Hospital, 297 Or 525, 686 P2d 1015 (1984).
Motion denied.